Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 2 is objected to because of the following informalities:   “include” should be amended to --includes-- for subject/verb agreement (“each” is singular).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 & 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment to Claims 1, 8, & 16 which requires the logic to “in response to determining that the output of the plant exceeds the expected plant output, determine a cause and an alteration 
Claim 2 recites the limitation “each of the environmental affecters include at least one of…” in lines 1-2, since one object cannot be more than one, the claim limitation of claim 2 must be updated accordingly. For example, something like --each of the environmental affecters comprises one of the following:--. 
Claims 3-7, 9-13, 15, & 17-21 are rejected as ultimately depending from claims 1, 8, & 16 rejected above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-12, 15-18, & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mawendra (US 2016/0192594) in view of Pettibone (US 20110120002), May et al. (US 2007/0289207), Koutsky et al. (US 2011/0135161), hereinafter referred to as “Mawendra,” “Pettibone,” “May,” “Koutsky,” respectively.
For Claim 1, Mawendra discloses an assembly line grow pod (wherein the system of Mawendra, as described below, is at least partially contained within a container, or pod, and is capable of growing plants) comprising: 
a cart that houses a plant for growth (“The plant-containers with the plants represented by 500 are held on the conveyor.” [0070]); 
a track that receives the cart (the conveyor carrying the plant containers), wherein the track causes the cart to traverse the assembly line grow pod along a predetermined path (along the conveyor path 300, which is arranged in any of the exemplary arrangements illustrated in Figures 1-18); 

a sensor for monitoring an output of the plant (“Further, she/he needs to invest only on one machine of each kind, each of which can electronically sense the container/plant and feed the right quantity of water/nutrients.” [0090]; also RFID tags discussed in [0114] are similar to the “proximity sensors” discussed in [0025] of the instant application, PGPub20180359955); and 
a non-transitory computing device (“computer processor” [0114]) that stores logic that includes a grow recipe configured to cause actuation of the plurality of environmental affecters (“The corresponding electronic readers positioned in the processing space 200 can send the information to the computer processor to decide on the plant processes to be performed for each plant/plant-container 500. This enables the robots to administer the water, nutrients, chemicals etc. by the exact quantity at right intervals, plant-container by plant-container. This enhancement thus enables multiple types of plants or same plants of different ages to be grown and harvested in the same conveyor…” [0114]), 
wherein the logic causes the assembly line grow pod to perform at least the following (detailed below): 
receive data from the sensor (wherein, in the same manner as the instant invention, each resource robot of Mawendra receives identification and proximity data); 
determine an alteration to the grow recipe to improve the output of the plant (“The corresponding electronic readers positioned in the processing space 200 can send the information to the computer processor to decide on the plant processes to be performed 
Mawendra is silent to the assembly line grow pod being for self-learning, the output of the plant including at least a weight of the plant, the logic:
comparing the output of the plant (by receiving the growth data of the plant from the sensor) against an expected plant output, 
in response to determining that the output of a plant is below the expected plant output, altering the grow recipe to improve the output of the plant, and 
in response to determining that the output of the plant exceeds the expected plant output, determine a cause and an alteration to the grow recipe to reproduce the output of the plant; and
alter the grow recipe according to the alteration to create an altered grow recipe and apply the altered grow recipe to cause actuation of at least one of the plurality of environmental affecters for improving or reproducing the output of the plant.
Pettibone, like prior art above, teaches an automated plant growing and monitoring system (title, disclosure), further comprising sensors for determining that the output of the plant exceeds an expected plant output (a plant only qualifies as a fast-growing outlier by exceeding a growth expectation, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the logic of the above-modified reference with the 
May, like prior art above, teaches a plant growth device (title), and May further teaches the device for self-learning [0002], and a grow recipe logic receiving growth data about the plant from a sensor related to the plant output (any one of the characteristics sensed by elements 2a-2c & 3 of the plant discussed throughout the disclosure, for example, droopiness discussed in [0050-51], biomass detection [0031] and other indicators of plant stress as discussed starting in [0017-18]) and comparing output of the plant against an expected plant output (a threshold is required for the expert system of May to determine the current state of the plant compared to the expected state, as discussed throughout the disclosure, including the discussion of the cooperative effort to ensure “an optimal harvest,” [0017]), and in response to determining that the output of a plant is below the expected plant output, altering the grow recipe to improve the output of the plant (wherein multiple characteristics are sensed from the target plant, as discussed in [0019 & 27-30], for example, for analyzing and evaluating what resource the plant is lacking, see discussion starting in [0015]), 
alter the grow recipe according to an alteration to create an altered grow recipe and apply the altered grow recipe to cause actuation of at least one of the plurality of environmental affecters for improving or reproducing the output of the plant (given the choice indicated by “or,” May meets the “improving” function; the continuous alteration of the “growth recipe” by the expert system as discussed in [0050], and as administered and monitored by the various sensors 3, controls 5 & 13 and image collection systems 2a-2c).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the plant growth conveyor system and applied 
Koutsky, like prior art above, teaches a plant care device (title, disclosure), further comprising a list of observable traits and measurable characteristics including “…but …not limited to plant height, plant width, …plant weight, …and the like.” [0023] and further discussed in [0066-67] (note that [0023] of Koutsky discusses a similar list of characteristics to those qualities of the plant discussed in [0039-40] of May) and Koutsky further discusses in [0066-67] the comparison based on stored, former measurements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further automate within the above-modified reference the detection and comparison of weight as taught by Koutsky, in order to use another of many known parameters for diagnosing the needs of a contained plant. 

For Claim 2, the above-modified reference teaches the assembly line grow pod of claim 1, and the above-modified reference further teaches wherein each of the environmental affecters include at least one of the following: a light source (72, [0096], Mawendra), a watering device [0005, Mawendra], a nutrient dispensing device [0005, Mawendra], a temperature control device (13, [0034], May), a humidity control device [0017, May], a pressure control device, or an airflow control device.
For Claim 3, the above-modified reference teaches the assembly line grow pod of claim 1, and May further teaches wherein the logic further causes the computing device to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the above computer processor of Mawendra with the remote communication capabilities as taught by May, in order to better accumulate knowledge on growth conditions among multiple systems, as is well known in the art.
For Claim 4, the above-modified reference teaches the assembly line grow pod of claim 1, and May further teaches wherein the logic further causes the assembly line grow pod to perform at least the following: 
receive additional growth data from the sensor to determine whether the alteration to the grow recipe resulted in an improved output of the plant (the sensors of May continuously monitor the data of the plant, for example, the biomass detector 2b, [0050]); 
compare the additional growth data with the growth data to determine whether the alteration to the grow recipe improved the output of the plant [0050]; and 
in response to determining that the alteration to the grow recipe did not improve the output of the plant, again alter the grow recipe (as contemplated by the outcome of determining stress or unwanted characteristics from [0049-50], to optimize output of the crop [0002]).
For Claim 6, the above-modified reference teaches the assembly line grow pod of claim 1, and May further teaches wherein determining the alteration to the grow recipe includes determining a random variation to the grow recipe is based on an analysis on a deficient growth feature (per the discussion of heuristics, [0016]).
For Claim 7, the above-modified reference teaches the assembly line grow pod of claim 1, and May further teaches wherein the output of the plant further includes at least one of the 
For Claim 8, Mawendra discloses a system in a grow pod (the system of Mawendra, described below and in a similar manner as rejected in claim 1 above, is contained and capable of growing plants) comprising: 
a tray that receives a plurality of seeds and for growing the plurality of seeds into respective plants (seeding is contemplated [0004] within “The plant-containers with the plants represented by 500 are held on the conveyor.” [0070]); 
an environmental affecter for providing sustenance to the plurality of seeds (any one of resources 400, [0072, 81, 114]); 
a sensor for monitoring a plant output (“Further, she/he needs to invest only on one machine of each kind, each of which can electronically sense the container/plant and feed the right quantity of water/nutrients.” [0090]; also RFID tags discussed in [0114] are similar to the “proximity sensors” discussed in [0025] of the instant application, PGPub20180359955); and 
a non-transitory computing device (“…computer processor…” [0114]) that stores logic that includes a grow recipe configured to cause actuation of the environmental affecter (“The corresponding electronic readers positioned in the processing space 200 can send the information to the computer processor to decide on the plant processes to be performed for each plant/plant-container 500. This enables the robots to administer the water, nutrients, chemicals etc. by the exact quantity at right intervals, plant-container by plant-container. This enhancement thus enables multiple types of plants or same plants of different ages to be grown and harvested in the same conveyor…” [0114]), 
wherein the logic causes the system to perform at least the following: 

determine an alteration to a grow recipe to improve the plant output (“The corresponding electronic readers positioned in the processing space 200 can send the information to the computer processor to decide on the plant processes to be performed for each plant/plant-container 500. This enables the robots to administer the water, nutrients, chemicals etc. by the exact quantity at right intervals, plant-container by plant-container. This enhancement thus enables multiple types of plants or same plants of different ages to be grown and harvested in the same conveyor…” [0114]).
Mawendra is silent to the system being for self-learning, the output of the plant including at least a weight of the plant; and the logic:
comparing the plant output (by receiving the growth data of the plant from the sensor to determine the plant output) against an expected plant output, 
in response to determining that the output of a plant is below the expected plant output, determine an alteration to a grow recipe to improve the plant output in a second tray having a plurality of seeds or plants; and
in response to determining that the output of the plant exceeds the expected plant output, determine a cause and an alteration to the grow recipe to reproduce the output of the plant; and
alter the grow recipe according to the alteration to create an altered grow recipe; and apply the altered grow recipe for improving or reproducing a plant output of plants in the second tray.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the logic of the above-modified reference with the ability to identify and track outlier plants as taught by Pettibone, in order to target more efficient plants that require less resources to grow, as is well known in the art. 
May, like prior art above, teaches a plant growth device (title), and May further teaches the device for self-learning [0002], and a grow recipe logic receiving growth data of a plant from a sensor to determine the plant output (any one of the characteristics sensed by elements 2a-2c & 3 of the plant discussed throughout the disclosure, for example, droopiness discussed in [0050-51], biomass detection [0031] and other indicators of plant stress as discussed starting in [0017-18]) and comparing plant output against an expected plant output (a threshold is required for the expert system of May to determine the current state of the plant compared to the expected state, as discussed throughout the disclosure, including the discussion of the cooperative effort to ensure “an optimal harvest,” [0017]), and in response to determining that the output of a plant is below the expected plant output, altering the grow recipe to improve the output of the plant (wherein multiple characteristics are sensed from the target plant, as discussed in [0019 & 27-30], for example), 
alter the grow recipe according to the alteration to create an altered grow recipe; and apply the altered grow recipe for improving a plant output of plants (note the continuous alteration of the “growth recipe” by the expert system as discussed in [0050], and as 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the plant growth conveyor system and its resources of Mawendra with the self-learning expert system of sensors and resources as taught by May, such that a new generation of plants and seedlings are affected, in order to better automate and optimize an array of plants in an array of growth stages being grown within the same system, as required by Mawendra, [0114]. Such a modification would cause the system of the above-modified reference to adopt a change to the profile of a plant and continue it forward to subsequent trays (including a second tray having a plurality of seeds or plants) until another anomaly was detected in future plants that are conveyed past the disclosed resources.
Koutsky, like prior art above, teaches a plant care device (title, disclosure), further comprising a list of observable traits and measurable characteristics including “…but …not limited to plant height, plant width, …plant weight, …and the like.” [0023] and further discussed in [0066-67] (note that [0023] of Koutsky discusses a similar list of characteristics to those qualities of the plant discussed in [0039-40] of May) and Koutsky further discusses in [0066-67] the comparison based on stored, former measurements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further automate within the above-modified reference the detection and comparison of weight as taught by Koutsky, in order to use another of many known parameters for diagnosing the needs of a contained plant. 

an assembly line grow pod (the system of Mawendra is at least partially contained and capable of growing plants) that includes: 
a cart that houses a plant for growth (“The plant-containers with the plants represented by 500 are held on the conveyor.” [0070]);
a track that receives the cart (the conveyor carrying the plant containers), wherein the track causes the cart to traverse the assembly line grow pod along a predetermined path (along the conveyor path 300, which is arranged in any of the exemplary arrangements illustrated in Figures 1-18);
an environmental affecter for providing sustenance to the plant (any one of resources 400, [0072, 81, 114]); and 
a sensor for monitoring an output of the plant (“Further, she/he needs to invest only on one machine of each kind, each of which can electronically sense the container/plant and feed the right quantity of water/nutrients.” [0090]; also RFID tags discussed in [0114] are similar to the “proximity sensors” discussed in [0025] of the instant application, USPGPub20180359955); and 
a non-transitory computing device (“computer processor” [0114]) that stores logic that includes a grow recipe configured to cause actuation of the environmental affecter (“The corresponding electronic readers positioned in the processing space 200 can send the information to the computer processor to decide on the plant processes to be performed for each plant/plant-container 500. This enables the robots to administer the water, nutrients, chemicals etc. by the exact quantity at right intervals, plant-container by 
wherein the logic causes the system to perform at least the following: 
receive data from the sensor (wherein, in the same manner as the instant invention, each resource robot of Mawendra receives identification and proximity data); 
determine an alteration to a grow recipe to improve the output of a future plant (“The corresponding electronic readers positioned in the processing space 200 can send the information to the computer processor to decide on the plant processes to be performed for each plant/plant-container 500. This enables the robots to administer the water, nutrients, chemicals etc. by the exact quantity at right intervals, plant-container by plant-container. This enhancement thus enables multiple types of plants or same plants of different ages to be grown and harvested in the same conveyor…” [0114], this alteration not only benefitting the instant plant, but any plant that follows).
Mawendra is silent to the pod being for self-learning, the output of the plant including at least a weight of the plant, and the logic:
receiving growth data from the sensor to determine the output of the plant, 
comparing the plant output against an expected plant output, and
in response to determining that the output of a plant is below the expected plant output, altering the grow recipe to improve the output of a future plant, 

alter the grow recipe according to the alteration to create an altered grow recipe; and 
apply the altered grow recipe to the second plant for improving the output of the future plant.
Pettibone, like prior art above, teaches an automated plant growing and monitoring system (title, disclosure), further comprising sensors for determining that the output of the plant exceeds an expected plant output (a plant only qualifies as a fast-growing outlier by exceeding a growth expectation, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the logic of the above-modified reference with the ability to identify and track outlier plants as taught by Pettibone, in order to target more efficient plants that require less resources to grow, as is well known in the art. 
May, like prior art above, teaches a plant growth device (title), and May further teaches the device for self-learning [0002], and a grow recipe logic receiving growth data from a sensor monitoring the output of a plant to determine the output of the plant (any one of the characteristics sensed by elements 2a-2c & 3 of the plant discussed throughout the disclosure, for example, droopiness discussed in [0050-51], biomass detection [0031] and other indicators of plant stress as discussed starting in [0017-18]),
comparing the plant output against an expected plant output (a threshold is required for the expert system of May to determine the current state of the plant 
in response to determining that the output of a plant is below the expected plant output, altering the grow recipe to improve the output of a plant (wherein multiple characteristics are sensed from the target plant, as discussed in [0019 & 27-30], for example, for analyzing and evaluating what resource the plant is lacking, see discussion starting in [0015]), 
altering the grow recipe according to the alteration to create an altered grow recipe; and 
apply the altered grow recipe to the second plant for improving the output of the future plant.
alter the grow recipe according to the alteration to create an altered grow recipe; and apply the altered grow recipe for improving the output of the plant (note the continuous alteration of the “growth recipe” by the expert system as discussed in [0050], and as administered and monitored by the various sensors 3, controls 5 & 13 and image collection systems 2a-2c, is also communicated to an external source as to affect the administered resource to more trays based on the data provided by the initial plant growth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the plant growth conveyor system and its resources of Mawendra with the self-learning expert system of sensors and resources as taught by May, such that a new generation of plants and seedlings are affected, in order to better automate and optimize an array of plants in an array of growth stages being grown within the same system, as required by Mawendra, [0114]. Such a modification would cause the system of the above-
Koutsky, like prior art above, teaches a plant care device (title, disclosure), further comprising a list of observable traits and measurable characteristics including “…but …not limited to plant height, plant width, …plant weight, …and the like.” [0023] and further discussed in [0066-67] (note that [0023] of Koutsky discusses a similar list of characteristics to those qualities of the plant discussed in [0039-40] of May) and Koutsky further discusses in [0066-67] the comparison based on stored, former measurements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further automate within the above-modified reference the detection and comparison of weight as taught by Koutsky, in order to use another of many known parameters for diagnosing the needs of a contained plant. 

For Claims 9 & 17, the above-modified reference teaches the assembly line grow pod of claims 8 & 16, and the above-modified reference further teaches wherein the environmental affecter includes at least one of the following: a light source (72, [0096], Mawendra), a watering device [0005, Mawendra], a nutrient dispensing device [0005, Mawendra], a temperature control device (13, [0034], May), a humidity control device [0017, May], a pressure control device, or an airflow control device.
For Claim 10, the above-modified reference teaches the system of claim 8, and the above-modified reference further teaches wherein the grow recipe causes the computing device to control the environmental affecter and movement of the tray along a track (wherein the device is 
For Claim 11, the above-modified reference teaches the assembly line grow pod of claim 8, and May further teaches wherein the logic further causes the computing device to communicate the alteration to the grow recipe to a remote computing device for implementation by a remote grow pod [0019].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the above computer processor of Mawendra with the remote communication capabilities as taught by May, in order to better accumulate knowledge on growth conditions among multiple systems, as is well known in the art.
For Claims 12 & 18, the above-modified reference teaches the assembly line grow pod of claims 8 & 16, and May further teaches wherein the logic further causes the assembly line grow pod to perform at least the following: 
receive additional growth data from the sensor to determine whether the alteration to the grow recipe resulted in an improved output of the future plant(s) (the sensors of May continuously monitor the data of the plant, for example, the biomass detector 2b, [0050]); 
compare the additional growth data with the growth data to determine whether the alteration to the grow recipe improved the plant output of the second tray (or future plant, claim 18) [0050, as modified above]; and 
in response to determining that the alteration to the grow recipe did not improve the plant output (of the future plant, claim 18), again alter the grow recipe (as contemplated by the outcome of determining stress or unwanted characteristics from [0049-50], to optimize output of the crop [0002]).

For Claim 21, the above-modified reference teaches the assembly line grow pod for self-learning of claim 1, and May further teaches wherein the assembly line grow pod utilizes a neural network for adaptation of the recipe (as noted by the accumulation of data from a wide variety of experts and expert systems, [0016]).

Claims 5, 13, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mawendra in view of Pettibone, May, Koutsky, as applied to claims 1, 8, & 16 above, and further in view of Couch et al. (US 2018/0042083), hereinafter referred to as “Couch.”
For Claims 5, 13, & 19, the above-modified reference teaches the assembly line grow pod of claims 1, 8, & 16, and May further teaches wherein the logic further causes the computing device to perform at least the following: 
receive data associated with a component of the assembly line grow pod [0020], 
wherein the component includes at least one of the following: the cart, the track, the environmental affecter (light data, [0020]), or the sensor; and 
determine a different alteration to the grow recipe to improve longevity of the component (light is not supplied by the illuminator when there is no vegetation present in that portion of the device).
The above-modified reference is silent to the data being wear data and the different alteration being based on the wear data received.
Couch teaches using sensed data to predict when an environmental affecter will wear out, and proposing a dimming schedule to extend the half-life of the environmental affecter [0080-81].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify at least one of the environmental affecters of the above-modified reference with a further sensor to monitor and adjust its schedule as taught by Couch, so that sensed wear on an individual environmental effector is implemented, in order to avoid constant replacement of vital components within the system. 

Response to Arguments
 RE Applicant’s discussion of the grow recipe limitations, the Examiner respectfully disagrees. As discussed in the interview 21 September 2021, the interpretation of the claimed term is in line with the instant specification, and is broadly interpreted as requiring one or more actions or resources applied to the plant. Without significantly more information being provided in the claim limitation, a series of resources (or grow recipe) is inherently provided to each plant along its lifetime. For example, the plant is watered multiple times along its lifespan, and repeatedly exposed to a light source. These simple steps meet the “grow recipe” limitation. Thus, the alteration of a grow recipe has been taken to mean any additional step taken, going forward in time. So, each additional watering, for example, is an alteration to the grow recipe, since it is a new step taken for the livelihood of the plant.
Further RE Applicant arguments to Mawendra, relied upon for teaching “a sensor for monitoring an output of the plant,” the Examiner respectfully disagrees. First, it must be noted that the claim language is directed to an intended use (as opposed to --configured to monitor output of the plant--). Second, Applicant’s interpretation of Mawendra is not in line with a person having ordinary skill in the art. Note that Mawendra discusses in [0090] that “Further, she/he needs to invest only on one machine of each kind, each of which can electronically sense the container/plant and feed the right quantity of water/nutrients.” The sensors, then, must permit the user to “feed the right quantity” of a resource to the plant. Thus, the sensors, in the same manner as the instant invention, provide feedback on the output of the plant. Further, in the Patent Grant Publication of the instant invention (US20180359955), the inventor notes that one of the sensors for monitoring the output of the plant is proximity sensors, [0025]. As such, 
RE Applicant argument directed to the interpretation of Couch, the Examiner respectfully disagrees. Applicant appears to intend for the “different alteration” to be implemented into one or more of the permutations of the “grow recipe” - however, this is not required by the claim. In arguendo, reference to Couch discusses an altering schedule of lights, and thus provides one light (environmental effector) off while another is on. This modified lighting schedule minimizes wear and tear on each individual component, increasing the longevity of each component, and thus meets the claim limitation.
Overall, Applicant claims the optimization and overall automation of a plant pod, established in the prior art of record, as relied upon above. It is further noted that artificial intelligence (i.e. self-learning) systems have also been widely explored. The implementation of such a system into a plant growth apparatus, regardless of which plant characteristics are being measured and optimized, is not unobvious over the cited prior art. Additionally, farmers are continuously searching for optimization for their crops in the field, the majority of the disclosed and claimed functions that the ‘logic’ is capable of performing is merely an automation of that which has been practiced for ~10 millennia.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
 

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619